Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with So Ra Ko on July 28, 2022
The application has been amended as follows: In the ABSTRACT,

The invention concerns a query response device comprising: an input adapted to receive user queries; a memory (106) adapted to store one or more routing rules; one or more live agent engines (116) configured to support interactions with one or more live agents; one or more virtual assistant engines (120) configured to support interactions with one or more virtual assistants instantiated by an artificial intelligence module (103); and a routing module (104) coupled to said live agent engines and to said virtual assistant engines, the routing module comprising a processing device configured: to select, based on content of at least a first user message from a first user relating to a first user query and on said one or more routing rules, a first of said live agent engines or a first of said virtual assistant engines; and to route one or more further user messages relating to the first user query to the selected engine. 



Allowable Subject Matter
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 29-48 are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“detecting, by the device and based on using artificial intelligence to monitor monitoring the one or more first messages, a handover event…
wherein the machine learning module generates one or more rules based on interactions between the live agent and the user and the one or more first messages, wherein generating the one or more rules comprises: adapting a level of significance associated with the particular keyword or the particular query based on the artificial intelligence and the interactions between the live agent and the user” in combination with all other limitations in the claims as defined by Applicant. 
The closest prior art discloses determining an importance score for calls based utilizing data included in social network context, CRM, call topics, and contact center availability to provide accurate levels of service to calls, e.g. automated agent or human agent.
The prior art also discloses filtering of and responding to customer questions based on analysis of call content such as topics and keywords to determine whether an AI system can automatically enable a response based on keywords and whether an answer is stored, or to alert a live agent. 
Thus while the prior art discloses utilizing keywords for determining handover events between human agents and automated agents, the prior art does not teach or suggest adapting a level of significance associated with keywords in combination with a machine learning module generating one or more rules based on monitored interactions as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652